Case: 14-3017   Document: 15     Page: 1   Filed: 03/04/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    ELBERT HICKS,
                       Petitioner,

                            v.

         UNITED STATES POSTAL SERVICE,
                    Respondent.
               ______________________

                       2014-3017
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH3443120485-I-1.
                 ______________________

                     ON MOTION
                 ______________________

                       PER CURIAM.
                        ORDER
     Elbert Hicks moves to amend his petition for review
 to include review of a decision of the Merit Systems
 Protection Board different than the one identified in the
 above caption.
     It does not appear that there was a final Board deci-
 sion or order when Hicks filed the motion to amend.
Case: 14-3017         Document: 15   Page: 2   Filed: 03/04/2014



 2                                               HICKS   v. USPS



 However, the Board issued a final order on February 4,
 2013.
     Hicks also submits two motions to stay proceedings in
 the petition before this court and a motion to supplement
 the record. Concerning his motion to supplement, Rule
 16(a) of the Rules Federal Rules of Appellate Procedure
 provides that the record on appeal is generally limited to
 the original pleadings, evidence, and other parts of the
 proceedings before the agency. See also Cruz v. Depart-
 ment of the Navy, 934 F.2d 1240, 1245 n.6 (Fed. Cir. 1991)
 (refusing to consider evidence that was not before the
 Board and not part of the record on appeal). Although the
 Rules of Evidence authorize judicial notice of certain facts
 outside of the record, the court is not persuaded that such
 action is warranted here.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to supplement the record is denied.
       (2) The motion to amend the petition is denied.
     (3) The motions to stay are granted to the extent that
 Hicks must formally file a petition for review in PH-3443-
 13-0185-I-1 by April 7, 2014. That petition would then be
 consolidated with this petition.
     (4) Hicks’ brief is due to the court no later than June
 6, 2014.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s26